NOS. 12-03-00149-CR

          12-03-00150-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

EMMETT LEE COOK,§
		APPEAL FROM THE THIRD
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		ANDERSON COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM

	Emmett Lee Cook appeals his convictions for delivery of a controlled substance.  For
delivery of cocaine, he was sentenced to ten years of imprisonment.  For delivery of
methamphetamine, he was sentenced to twenty years of imprisonment.  Appellant's counsel filed
a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.

Background
	Pursuant to a plea bargain agreement in trial court cause number 25510, Appellant pleaded
guilty to delivery of cocaine.  He received a sentence of ten years of imprisonment, probated for ten
years, and a $3,000.00 fine.  At the same time, also pursuant to a plea bargain, he pleaded guilty to
delivery of methamphetamine in trial court cause number 25509.  The trial court deferred finding
Appellant guilty of this offense and placed Appellant on deferred adjudication probation for ten years
and assessed a $2,500.00 fine.  Two years later, the State filed a motion to revoke probation in cause
number 25510 and a motion to proceed with adjudication in cause number 25509.  Appellant pleaded
true to the allegations in the motions.  The State proved that Appellant was behind in paying his fees
and court costs and in performing community service.  In cause number 25510, the trial court
revoked Appellant's probation and sentenced him to ten years of imprisonment.  In cause number
25509, the trial court adjudicated him guilty and sentenced him to twenty years of imprisonment.

Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate records and is of the opinion that the records reflect no reversible
error and that there is no error upon which an appeal can be predicated.  He further relates that he
is well acquainted with the facts in these cases.  In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant's brief presents a chronological
summation of the procedural history of the cases, and further states that Appellant's counsel is
unable to raise any arguable issues for appeal. (1)  We have likewise reviewed the records for reversible
error and have found none.

Conclusion
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the trial court's judgments are affirmed.



Opinion delivered March 10, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(DO NOT PUBLISH)
1.       Counsel for Appellant certified in his brief that he provided Appellant with a copy of the brief and advised him
that he may file his own brief in this cause.  The time for filing such a brief has expired and we have received no pro
se brief.